Order entered October 26, 2016




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-16-00937-CV

                            SHERRY XIAOHUA XING, Appellant

                                             V.

    TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. 05-1296-W-304

                                          ORDER
       Before the Court is appellant’s October 18, 2016 motion of appeal to establish mother’s

right and family reunion to daughter. The Court DENIES appellant’s motion, in accordance

with the opinion of this date.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE